Citation Nr: 1105209	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-38 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service with the United States Navy 
from July 1973 to July 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2009, a statement of the case 
was issued in July 2009, and a substantive appeal was received in 
August 2009.  

The issues of entitlement to service connection for an 
acquired psychiatric disability, fatigue, gastrointestinal 
bleed and prostate cancer have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

In a July 2010 statement , the Veteran indicated that he no 
longer wished to pursue an appeal on the issue of entitlement to 
service connection for right ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to entitlement to service connection for 
right ear hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.  In a July 2010 statement, through his representative, 
the Veteran withdrew his appeal as to the issue of entitlement to 
service connection for right ear hearing loss.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration of that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and it is 
dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to service connection 
for right ear hearing loss is dismissed.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


